Per Curiam,
Relator has appealed from an order dismissing his petition for writ of habeas corpus filed in the Court of Common Pleas No. 3 of Philadelphia County. A *248hearing was held, on the petition and answer before President Judge MacNeille. ■
In his petition relator complains of the conduct of the defense by his counsel, and questions the sufficiency of the evidence to sustain his conviction. The trial record discloses no inhdequacy of representation or insufficiency of the evidence to warrant his conviction, although the question cannot be raised on habeas corpus. Com. ex rel. Cameron v. Burke, 172 Pa. Superior Ct. 26, 92 A. 2d 255.
Relator was indicted at No. 190, December Sessions, 1952, in the Court of Quarter Sessions of Philadelphia County, for larceny and receiving stolen goods. On December 10, 1952, he pleaded not guilty to the bill and signed a waiver of jury trial in which his counsel joined. On December 22, 1952, he was tried before Judge Edwin O. Lewis, found guilty, and sentenced to a term of not less than eighteen months nor more than three years in the Philadelphia County Prison. At the trial there was direct evidence that he committed the crime of larceny as charged; and he himself testified that he would not have taken the property if he had not been drinking.
There was no reason for the preparation and presentation of relator’s petition which is totally devoid of merit.
Order is affirmed.